In an action to compel the defendants mortgagees to release certain premises from the lien of a mortgage, and for money damages based upon their refusal to so release the premises, plaintiffs appeal from an order of the Supreme Court, Orange County, dated August 4, 1976, which: (1) granted defendants’ motion to dismiss the complaint; and (2) denied their cross motion for summary judgment. Order affirmed, with $50 costs and disbursements. Plaintiffs-appellants assert as error Special Term’s refused to allow parol evidence to interpret what is alleged to be an “ambiguous” term of the mortgage contract. We agree with Special Term that the language is inescapably clear, unambiguous, and permits but one conclusion as to the intent of the parties (see 4 Williston, Contracts [3d ed], § 609 et seq.).Accordingly, parol evidence cannot be introduced for the purposes of interpretation or construction. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.